DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 20, 2022 has been entered.

Status of Claims
This action is in response to the reply filed October 20, 2022.
Claims 1, 5, 11-12, 15, and 18 have been amended.
Claims 4, 10, 14, and 20 have been cancelled.
Claims 1-3, 5-9, 11-13 and 15-19 are currently pending and have been examined.
Response to Arguments
Applicant's arguments filed May 31, 2022 have been fully considered but they are not persuasive.

Regarding the previous rejection under 35 USC 101, Applicant presented the following arguments:
As aforementioned, Applicant's amended independent claim 1 recites at least "scanning, by a sensor of a vehicle, an item for delivery," "authenticating, by the vehicle, the item," "automatically unlocking, by the vehicle, a first portion of the vehicle instead of a second portion of the vehicle to provide access to an interior of a vehicle in response to authentication of the item, wherein first portion of the vehicle is unlocked instead of the second portion of the vehicle based on a size, shape, or type of the item, and wherein the first portion of the vehicle and the second portion of the vehicle comprise at least one of a vehicle window, a vehicle door, and a vehicle trunk," and "automatically securing, by the vehicle, the vehicle after delivery of the item into the vehicle." These amendments to the independent claims add actions that are performed by a vehicle and thus are incapable of being performed by the human mind.
Examiner respectfully disagrees. Claims that merely state they are performed by a generic tool does not prevent a finding that the claims contain a mental process. See MPEP 2106.04(a)(2)(III)(C). In this case the statement in the claims that a vehicle is performing scanning, authenticating, unlocking, and locking does not mean that a human could not scan a package, authenticate the package, then unlock and relock different parts of a vehicle. 

Regarding the previous rejection under 35 USC 101, Applicant presented the following arguments:
Applicant's amended independent claims clearly reflect an improvement to a specific technology field of vehicles by providing vehicles with the capability to automatically perform functions to authenticate and receive items for delivery.  
Examiner respectfully disagrees. The specification does not describe a new vehicle, scanner, lock, or a new physical combination of the three and fails to provide any technical details of these physical components and instead predominately describes the system in purely functional terms. In re TLI Communications LLC Patent Litigation, 823 F.3d 607, 612 (Fed. Cir. 2016) (The specification does not describe a new telephone, a new server, or a new physical combination of the two. The specification fails to provide any technical details for the tangible components, but instead predominately describes the system and methods in purely functional terms.)

Applicant’s remaining arguments regarding the previous rejection under 35 USC 103 have been fully considered but they are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-9, 11-13 and 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Alice/Mayo Framework Step 1:
Claims 1-3 and 5-9 recite a series of steps and therefore recite a process.
Claims 11-13 and 15-19 recite a combination of devices and therefore recite a machine.
Alice/Mayo Framework Step 2A – Prong 1:
Claims 1 and 11, as a whole, are directed to the abstract idea of authenticating an item for delivery to a vehicle, which is a method of organizing human activity and a mental process. The claims recite a method of organizing human activity because the identified idea is a fundamental economic principles or practices (e.g. using a marking affixed to the outside of a mail object to communicate information about the mail object, i.e., the sender, recipient, and contents of the mail object, Secured Mail Solutions LLC v. Universal Wilde, Inc.) by reciting using information scanned from an item to authenticate an item for delivery. See MPEP 2106.04(a)(2)(II)(A). The claims recite a method of organizing human activity because the identified idea is a commercial or legal interactions (including business relations) by reciting authenticating a delivery transaction where the relation is between the delivery person and the customer. See MPEP 2106.04(a)(2)(II)(B). The claims recite a method of organizing human activity because the identified idea is managing personal behavior or relationships or interactions between people (including following rules or instructions) by providing rules and instructions for a delivery person to leave a delivery in a receiving vehicle. See MPEP 2106.04(a)(2)(II)(C).The claims recite a mental process because the identified idea contains limitations that can practically be performed in the human mind (including an observation, evaluation, judgement, or opinion) by observing a delivery item and evaluating whether it can be authenticated for delivery. See MPEP 2106.04(a)(2)(III). The method of organizing human activity and mental process of “authenticating an item for delivery to a vehicle,” is recited by claiming the following limitations: scanning an item, authenticating the item, and providing access to a vehicle, determining a price, and securing the vehicle after delivery. The mere nominal recitation of a processor, a memory, unlocking a vehicle does not take the claim of the method of organizing human activity or mental process groupings. Thus, the claim recites an abstract idea.
With regards to Claims 2, 5, 12, and 15, the claims further recite the above-identified judicial exception (the abstract idea) by reciting the following limitations: verifying delivery to the interior of a vehicle, and acknowledging delivery to a customer.
Alice/Mayo Framework Step 2A – Prong 2:
Claims 1 and 11 recite the additional elements: a processor, a memory, and unlocking a vehicle which are used to perform the scanning, authenticating, and providing access steps. These processor and memory limitations are no more than mere instructions to apply the exception using a generic computer component. The scanning step is recited at a high level of generality (i.e., as a general means of gathering item data for use in the authenticating step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The unlocking a vehicle step is recited at a high level of generality (i.e., as a general means of providing access), and amounts to an insignificant application, which is a form of insignificant extra-solution activity. Taken individually these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Considering the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception does not amount to a practical application of the abstract idea. The claim as a whole does not improve the functioning of a computer or improve other technology or improve a technical field. The claim as a whole is not implemented with a particular machine. The claim as a whole does not effect a transformation of a particular article to a different state. The claim as a whole is not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. The claim as a whole merely describes how to generally “apply” the concept of ensuring a package recipient is the intended recipient in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing delivery authentication process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. The claim is directed to the abstract idea.
Alice/Mayo Framework Step 2B:
Claims 1 and 11 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims recite a generic computer performing generic computer function by reciting a processor and a memory. See Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1341 (describing a “processor” as a generic computer component); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347–48 (discussing the same with respect to “data” and “memory”). The claims recite generic computer functions by reciting receiving information (See MPEP 2106.05(d)(II) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec; TLI Communications LLC; OIP Techs.; buySAFE, Inc.) and presenting information (See MPEP 2106.05(d)(II), MPEP 2106.05(g) presenting offers gathering statistics, OIP Technologies). The specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a): a processor (Specification [0052]), a memory (Specification [0052]), and unlocking a vehicle (Specification [0039]). See MPEP 2106.05(d)(I)(2). The claims add the words “apply it” or words equivalent to “apply the abstract idea” such as instructions to implement the abstract idea on a computer by reciting a processor and a memory. See MPEP 2106.05(f). The claims recite insignificant extrasolution activity (i.e. an insignificant application) by reciting unlocking a vehicle. See MPEP 2106.05(g). The claims limit the field of use by reciting the vehicle delivery field. See MPEP 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. See MPEP 2106.05(a). Their collective functions merely provide conventional computer implementation. See MPEP 2106.05(b). Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the recited judicial exception.
With regards to Claims 3, 6, 13, and 16, the additional elements do not amount to significantly more than the judicial exception. Regarding claims 3, 6, 13, and 16, the specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a): taking a photograph (Specification [0042]), scanning a QR code (Specification [0020], [0037]), scanning a barcode (Specification [0020], [0037]). See MPEP 2106.05(d)(I)(2). Claims 3, 6, 13, and 16, recite insignificant extrasolution activity (i.e. mere data gathering, selecting a particular data source or type of data to be manipulated, or an insignificant application) by taking a photograph, scanning a QR code, and scanning a barcode. See MPEP 2106.05(g). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. See MPEP 2106.05(a). Their collective functions merely provide conventional computer implementation. See MPEP 2106.05(b). Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the recited judicial exception.
Remaining Claims:
With regards to Claims 7-9 and 17-19, these claims merely add a degree of particularity to the limitations discussed above rather than adding additional elements capable of transforming the nature of the claimed subject matter. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, the claims as a whole do not amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-9, 11-13 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stark et al. (U.S. P.G. Pub. 2017/0017920 A1), hereinafter Stark, in view of Strand (U.S. 9,430,777 B1), hereinafter Strand, in view of Beaurepaire et al. (U.S. P.G. Pub. 2016/0189098 A1), hereinafter Beaurepaire.

Claim 1. 
Stark discloses a method comprising: 
scanning, by a sensor of a vehicle, an item for delivery (Stark [0017], [0026], [0062], [0067] reader may be a camera of a motor vehicle that is used to optically detect authentication information; [0068] optical code, namely a QR code, is placed on the shipment; [0068] delivery agent holds the shipment in front of the reader so that the optical code is detected); 
authenticating, by the vehicle, the item (Stark [0068] if an optical code is recognized, this is detected as authentication information, which corresponds to the digital key and which the digital key is stored in the control device is compared; [0069] if the digital key does not match detected authentication information the vehicle is not opened; [0070] if the authentication and the stored digital key match the vehicle device is actuated); 
Regarding the following limitation:
automatically unlocking, by the vehicle, a first portion of the vehicle instead of a second portion of the vehicle to provide access to an interior of a vehicle in response to authentication of the item, wherein first portion of the vehicle is unlocked instead of the second portion of the vehicle based on a size, shape, or type of the item, and wherein the first portion of the vehicle and the second portion of the vehicle comprise at least one of a vehicle window, a vehicle door, and a vehicle trunk
Stark discloses automatically unlocking, by the vehicle a first portion or second portion of a vehicle to provide access to an interior of a vehicle in response to authentication of the item wherein the first portion and the second portion of the vehicle comprise at least one of a vehicle window, a vehicle door, and a vehicle trunk (Stark [0040] access may be granted by opening a window or unlatching a lock for the trunk; [0070] if the authentication and the stored digital key match the vehicle device is actuated). However, Stark does not disclose unlocking a first portion instead of a second portion based on a size, shape or type of the item, but Beaurepaire does (Beaurepaire [0041], [0076] vehicle type; [0051] determine type of access; [0072] if the size of the item is less than the dimensions of the trunk of the vehicle, then access is granted to only the trunk and not the rest of the vehicle, however if the size of the item is bigger than the trunk then access to other parts of the vehicle may be granted; [0075] parcel type; [0077] vehicle request includes car information, parcel information, and parcel type). 
One of ordinary skill in the art would have recognized that applying the known technique of restricting access to the interior of a vehicle unless the trunk is too small of Beaurepaire to the vehicle access of Stark would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Beaurepaire to the teaching of Stark would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such prioritizing trunk access for a delivery when the trunk is large enough to accommodate an item. Further, applying size based vehicle access to Stark, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more secure delivery because the interior of the vehicle is more vulnerable to theft, tampering, or damage than the trunk of a vehicle.
Regarding the following limitation:
determining a price for delivering the item based at least in part on a current location of the vehicle having no predetermined schedule; and
Stark discloses delivery to a probable position or to a specific position and time window for a shipment to a motor vehicle (Stark [0030], [0033]). However, Stark does not teach determining a price based at least in part on not having a predetermined schedule, but Strand does (Strand (Col. 10 Lines 25-41) incentives provided for selecting particular delivery locations and dates that relate to already scheduled deliveries). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the delivery location selection of Stark by utilizing customer incentives for delivery times and locations that are less expensive for a courier as taught by Strand. One of ordinary skill in the art would have been motivated to make this modification in order to offer carriers the opportunity to maximize shipping consolidation and/or shipping efficiency, as suggested by Strand (Strand Col. 9 Lines 46-55).
Stark discloses:
automatically securing, by the vehicle, the vehicle after delivery of the item into the vehicle (Stark [0074] after drop-off the motor vehicle is closed; [0075] close the window).

Claim 2. 
Stark in view of Strand and Beaurepaire teaches all the elements of claim 1, as shown above. Additionally, Stark discloses:
verifying delivery of the item to the interior of the vehicle (Stark [0025], [0041], [0074] detect drop off using vehicle sensors such as a camera).

Claim 3. 
Stark in view of Strand and Beaurepaire teaches all the elements of claim 2, as shown above. Additionally, Stark discloses:
wherein verifying delivery of the item comprises taking a photograph of the item (Stark [0025], [0041], [0074] detect drop off using vehicle sensors such as a camera).

Claim 5. 
Stark in view of Strand and Beaurepaire teaches all the elements of claim 1, as shown above. Regarding the following limitation:
automatically acknowledging, to a customer associated with the item, delivery of the item to the vehicle by sending an image obtained by a sensor to the customer 
Stark discloses sending a message of successful dropoff and a camera recording a delivery (Stark [0022] send a message to the customer when the shipment has been successfully dropped off; [0025], [0041], [0074] a film of the period the vehicle is accessible is makes it possible for the vehicle user to track the drop-off process). However, Stark does not disclose sending an image to a customer, but Beaurepaire does (Beaurepaire [0034] recipient may be connected to the camera to confirm that goods have been delivered to the vehicle).
One of ordinary skill in the art would have been motivated to include camera access of Beaurepaire in a recipients successful dropoff message of Stark in order to provide additional piece of mind that the correct item was dropped off with the delivery. It would have been obvious to one of ordinary skill in the art before the effective filing date to include camera access as taught by Beaurepaire in the successful dropoff message of Stark, since the claimed invention is merely a combination of old elements in the art of using vehicles as delivery destinations, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to incorporate the above features and yield predictable result of Stark’s system with the improved functionality to allow a recipient to visually confirm the correct item was delivered in a way that did not damage the interior of the vehicle or the item.

Claim 6. 
Stark in view of Strand and Beaurepaire teaches all the elements of claim 1, as shown above. Regarding the following limitation:
wherein scanning the item comprises at least one of scanning a QR code on the item, scanning a bar code on the item, and inputting a code corresponding to the item, and wherein the access to the interior of the vehicle is determined based on a size of the item. 
Stark discloses scanning an item by scanning a QR code on the item (Stark [0026], [0068] optical code, namely a QR code, is placed on the shipment). However, Stark does not disclose determining access to the interior of the vehicle based on a size of the item, but Beaurepaire does (Beaurepaire [0072] if the size of the item is less than the dimensions of the trunk of the vehicle, then access is granted to only the trunk and not the rest of the vehicle, however if the size of the item is bigger than the trunk then access to other parts of the vehicle may be granted). 
One of ordinary skill in the art would have recognized that applying the known technique of restricting access to the interior of a vehicle unless the trunk is too small of Beaurepaire to the vehicle access of Stark would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Beaurepaire to the teaching of Stark would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such prioritizing trunk access for a delivery when the trunk is large enough to accommodate an item. Further, applying size based vehicle access to Stark, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more secure delivery because the interior of the vehicle is more vulnerable to theft, tampering, or damage than the trunk of a vehicle.

Claim 7. 
Stark in view of Strand and Beaurepaire teaches all the elements of claim 1, as shown above. Additionally, Stark discloses:
wherein authenticating the item comprises confirming that the item is for a customer associated with the vehicle (Stark [0055] order  is transmitted to a delivery service; [0056] motor vehicle identification has been indicated as the address for the shipment to be delivered; [0068] if an optical code is recognized, this is detected as authentication information, which corresponds to the digital key and which the digital key is stored in the control device is compared; [0069] if the digital key does not match detected authentication information the vehicle is not opened; [0070] if the authentication and the stored digital key match the vehicle device is actuated).

Claim 8. 
Stark in view of Strand and Beaurepaire teaches all the elements of claim 1, as shown above. Additionally, Stark discloses:
wherein authenticating the item comprises confirming that delivery of the item is occurring within a scheduled period of time, and wherein the scheduled period of time is associated with the vehicle being located at an expected delivery location (Stark [0033] vehicle user can provide specific position data and time windows for the motor vehicle for a shipment; [0057]-[0058] time interval the digital key is valid).

Claim 9. 
Stark in view of Strand and Beaurepaire teaches all the elements of claim 1, as shown above. Additionally, Stark discloses:
wherein authenticating the item further comprises authenticating an identity of a delivery person accessing the vehicle (Stark [0037] authenticate the delivery agent).

Claim 11. 
Stark discloses system comprising: 
at least one processor (Stark [0055]-[0056] computer device); and 
at least one memory device coupled to the at least one processor and storing instructions for execution on the at least one processor (Stark [0055]-[0056] computer device), the instructions causing the at least one processor to: 
Stark in view of Strand and Beaurepaire teaches the remaining elements of claim 11 as shown above in claim 1.

Claim 12. 
Stark in view of Strand and Beaurepaire teaches all the elements of claim 12 as shown above in claim 2.

Claim 13. 
Stark in view of Strand and Beaurepaire teaches all the elements of claim 13 as shown above in claim 3.

Claim 15. 
Stark in view of Strand and Beaurepaire teaches all the elements of claim 15 as shown above in claim 5.

Claim 16. 
Stark in view of Strand and Beaurepaire teaches all the elements of claim 16 as shown above in claim 6.

Claim 17. 
Stark in view of Strand and Beaurepaire teaches all the elements of claim 17 as shown above in claim 7.

Claim 18. 
Stark in view of Strand and Beaurepaire teaches all the elements of claim 18 as shown above in claim 8.

Claim 19. 
Stark in view of Strand and Beaurepaire teaches all the elements of claim 19 as shown above in claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763. The examiner can normally be reached Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628